409 F.2d 567
Tony Manuel CAMPOS, Appellant,v.UNITED STATES of America, Appellee.
No. 22287.
United States Court of Appeals Ninth Circuit.
April 10, 1969.

Eugene W. Doyle (argued), of Doyle, Doyle & Doyle, San Francisco, Cal., for appellant.
David Bancroft (argued), Asst. U. S. Atty., Cecil F. Poole, U. S. Atty., Jerrold M. Ladar, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before CHAMBERS and DUNIWAY, Circuit Judges, and JAMESON, District Judge.
PER CURIAM:


1
The conviction of Campos for bank robbery is affirmed.


2
Counsel has done his best for Campos, but he has little grist for an appeal except his client's desire to appeal.


3
We reject the contention that it was fundamental error to receive in evidence an exclamation of the fleeing robber which tended a little to establish Campos as the driver of the getaway car. There was other strong evidence that Campos was the driver. The words were not hearsay but the conduct or verbal act of one of two people shown to be acting in concert.


4
We find no merit in the contentions that a comment made by the judge was improper or that at the close of the case he handled the jury improperly.


5
The motion for bail and other relief received from appellant on March 10, 1969, is denied.